Case 1:18-cr-00022-LGS Document 54 Filed 05/31/19 Page 1 of 1




                        USDC SDNY
                        DOCUMENT
                        ELECTRONICALLY FILED
                        DOC #:
                        DATE FILED: 5/31/2019


                       Application Granted. Defendant Richard Griffin's sentencing
                       hearing is adjourned to September 5, 2019 at 11:15 a.m.
                       Defendant’s pre-sentencing submission shall be filed by
                       August 12, 2019. The Government’s pre-sentencing
                       submission, if any, shall be filed by August 15, 2019. The
                       Clerk of the Court is directed to terminate the letter motion at
                       docket number 53.

                       Dated: May 31, 2019
                       New York, New York
